Case 2:19-cv-00236 Document 89 Filed 06/27/19 Page 1 of 4 PagelD #: 810

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

FILED

 

Jim Heath, in Pro Per
2716 Saratoga Avenue
Lake Havasu City, Arizona 86406 RORY E PERRY CLERK
Telephone: (614) 390-7706 Southam District of West Vieginia

  

 

 

 

 

 

Email: jimheathtv@gmail.com

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION
DON BLANKENSHIP, Case No.: 2:19-cv-00236
Plaintiff, Honorable John T. Copenhaver, Jr.

VS.

JIM HEATH: HONORABLE ANDREW
NAPOLITANO (RET,); Et al.,

 

Defendants.

 

 

 

ANSWER OF JIM HEATH TO FIRST AMENDED COMPLAINT

Jim Heath, answering Plaintiff's First Amended Complaint, admits, denies and
alleges as follows:

1. Alleges that he is without sufficient information at the present
time to form a belief as to the truth of the allegations contained in paragraphs 1 through 108
of the First Amended Complaint, and therefore denies same.

2. Answering paragraph 109 of the First Amended Complaint,
admits Jim Heath is an award winning news anchor, correspondent and political analyst; but
denies that Jim Heath is domiciled in the District of Columbia, and alleges that Jim Heath
has been domiciled in the state of Arizona for all relevant times herein including on May 8,

2018.

 
Case 2:19-cv-00236 Document 89 Filed 06/27/19 Page 2 of 4 PagelD #: 811

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

3, Alleges that he is without sufficient information at the present
time to form a belief as to the truth of the allegations contained in paragraphs 110 through
184 of the First Amended Complaint, and therefore denies same.

4. Admits the allegations contained in paragraph 185 of the First
Amended Complaint.

5. Alleges that he is without sufficient information at the present
time to form a belief as to the truth of the allegations contained in paragraphs 186 through
221 of the First Amended Complaint, and therefore denies same.

6. Answering paragraph 222 of the First Amended Complaint
admits, denies and alleges as has been previously stated with respect to paragraphs 1 through
221.

7. Denies the allegations contained in paragraphs 223 through
250 of the First Amended Complaint.

At all times relevant herein, including on May 8, 2018, Defendant Jim Heath has
been a resident of the state of Arizona, not the District of Columbia as alleged in Plaintiff's
Complaint. Therefore, this Complaint against Defendant Jim Heath should be dismissed
because this Court does not have in personam jurisdiction over Defendant Jim Heath.

Defendant Jim Heath asserts and sets forth the following defenses to Plaintiff's First
Amended Complaint:

1. The content of Defendant Jim Heath’s May 8, 2018 tweet was
not defamatory, constituted opinion and did not cause Plaintiff any damages.

2. At the time of the May 8, 2018 tweet, Defendant Jim Heath
was not aware that Plaintiff was not a convicted felon.

3. The May 8, 2018 tweet of Defendant Jim Heath was

privileged communication and was not done withany malice aforethought.

 
Case 2:19-cv-00236 Document 89 Filed 06/27/19 Page 3 of 4 PagelD #: 812

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

 

 

That if Defendant Jim Heath hires an attorney in the future to help him defend
against Plaintiff's First Amended Complaint, then he is asking for an award by this Court
against Plaintiff for his attorney’s fees and costs.

Wherefore, Defendant Jim Heath requests that Plaintiff's First Amended Complaint
be dismissed with prejudice and that he be awarded his attorney’s fees and costs if

applicable.

RESPECTFULLY SUBMITTED this 26" day of June, 2019.

 

JIM spar \
STATE OF ARIZONA )
COUNTY OF MOHAVE i
Jim Heath, being first duly sworn, states as follows:

That he is the Defendant in the foregoing Answer; and that the statements in the

Answer are accurate and complete to the best of his knowledge and belief.

 

 

 

we
SUBSCRIBED AND SWORN TO before me, the undersigned Notary Public, this
Zio day of June, 2019, by JIM HEATH.

 

  

Zt ALANNA A ANTHONY-GANAS

a Notary Public, State of Arizona

; Mohave County

My Commission Expires
June 09, 2021

 

 

 

 

 

 

 
Case 2:19-cv-00236 Document 89 Filed 06/27/19

A copy of this Answer has been sent
this 26" day of June, 2019 to:

Jeffrey S. Simpkins
Simpkins Law

102 E. 2™ Avenue
Williamson, WV 25661

Eric P. Early
Early Sullivan Wright Gizer & McRae LLP
6420 Wilshire Boulevard, 17" Floor _

Los Angeles, CA 90048 —

   

 

 

Page 4 of 4 PagelD #: 813

 
